[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           JUNE 4, 2012
                                No. 11-13984
                                                            JOHN LEY
                          ________________________
                                                             CLERK

                      D. C. Docket No. 2:11-cv-01240-RDP


JULIET BLACKSHER,
an individual,
                                                            Plaintiff-Appellant,

                                 versus

IRONDALE, ALABAMA, CITY OF,
a municipal corporation,
JASON HILL,
individually and in his capacity as
a Detective Sergeant of the City of Irondale,
Alabama,

                                                        Defendants-Appellees.

                _________________________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                _________________________________________

                                  (June 4, 2012)
Before DUBINA, Chief Judge, EDMONDSON, Circuit Judge, and RESTANI,*
Judge.

PER CURIAM:

       This appeal is from the grant of qualified immunity. The defense was

asserted by a motion per Rule 12(b)(6). Taking the allegations of the complaint as

true, we conclude that the District Court’s decision to grant the motion amounts to

a reversible error. We note, among other things, that the complaint never asserts

that Defendant Hill identified himself as a law officer or that Plaintiff knew he was

a law officer before the arrest.

       We express no view about whether qualified immunity might yet bar this

action by grant of summary judgment or otherwise when more facts come out as

the record is developed.

       VACATED and REMANDED.




   *
    Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.

                                               2